Determination of the Appellate Term affirming an amended judgment of the Civil Court entered July 1, 1965 which awarded $845.73 to plaintiffs-respondents after a trial without a jury, unanimously reversed, on the law and the facts, without costs and disbursements to any party, and a new trial granted to both defendants-appellants in the interests of justice. The action is for property damage to plaintiffs’ premises which was caused by an automobile owned by the defendant, Newhouser (now deceased). At the time of the accident, the ear was in the custody of the defendant parking lot but was operated by one Ramirez, who was not an employee of the parking lot. There is insufficient evidence in the record to support a finding that Ramirez was authorized to move ears for the parking lot and this defect permeates the ease against both defendants. Moreover, it appears that additional proof could have been adduced not only on this issue but on the question of certain alleged defects in the ear. Consequently, a new trial should be held (see 7 Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 5522.05; cf. Baccialon v. Guerra, 282 App. Div. 755). Concur — Breitel, J. P., Rabin, McNally and Witmer, JJ.